Citation Nr: 1633834	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), anxiety and depression. 


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

Appellant and R. C.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed this determination to the Board. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  At the Veteran's request, the undersigned held the record open for 30 days in order to give him an opportunity to submit additional treatment records.  The Veteran failed to submit any additional evidence, and made no indication that he required further assistance from VA in order to obtain such documents. 

In January 2014, the Board reopened a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder, and remanded the underlying claim to the Agency of Originally Jurisdiction (AOJ) for further development.  The requested development was undertaken and the matter on appeal has returned to the Board for further appellate consideration.  

As noted by the Board in its January 2014 remand, the Board has expanded and recharacterized the Veteran's original claim for service connection for PTSD as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder in order to accurately reflect all psychiatric disorders of record.   See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is necessary prior to further appellate consideration of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder and depression.  Specifically, to obtain an addendum opinion from the March 2014 VA physician as to the diagnosis of PTSD and its etiology.  

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder and depression.  The Veteran contends that he has PTSD as a result of various in-service stressors which occurred while working on "photo interpretation, petroleum storage, Triple A, railheads, SAM sites, top secret charts and periodicals" during various covert missions aboard the USS CONSTELLATION (CVA-64).  (See Veteran's December 2005 PTSD Stressor Statement, labeled as "Correspondence" and received into the electronic record on December 15, 2005).  He maintains that while on a mission in Haiphong Harbor, Republic of Vietnam (RVN), he encountered sniper fire and returned fire.  The Veteran also contends that he experienced air strikes while performing his duties.  He testified that while stationed in Da Nang, RVN for his service separation physical, he was waiting in a bunker which was attacked with shells and rockets and that he viewed body bags.  (Transcript (T.) at pages (pgs.) 18-19)).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  An August 1968 separation examination reflected a normal clinical psychiatric examination.  Military Personnel Records reflect that while the  Veteran was stationed aboard the USS CONSTELLATION (CVA-64) from May 18, to November 26, 1967, it, along with her embarked air wing, carried out numerous major strikes on significant military objectives in North Vietnam and succeeded in inflicting extensive damage to these important and strategic targets.  Thus, in view of this evidence, the Board finds the Veteran's consistent statements and testimony that he was exposed to sniper and enemy fire while performing covert missions aboard the USS CONSTELLATION (CVA-64) offered throughout the appeal to be consistent with the circumstances and places of his service.  38 U.S.C.A. § 1154(a) (West 2014). 

The Board notes that a regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to a veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

In view of the Veteran's consistent statements regarding his alleged stressors, the  new PTSD regulation, and an October 2009 report, prepared by A. D., Ph. D, wherein the psychologist essentially diagnosed the Veteran with PTSD based on his reported experiences in Vietnam, the Board remanded the claim in January 2014, in part, for a mental disorders examination with an opinion as to the etiology of all diagnosed psychiatric disorders.   

In March 2014, VA examined the Veteran to determine the nature and etiology of all acquired psychiatric disorders, to include PTSD.  After examination, testing and review of the electronic file, the examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria and that he did not have any other mental disorder that conforms to the DSM-5 criteria.  Here, a diagnosis of a mental disorder, including PTSD, must conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125 (2015).  Although VA issued an interim final rule in August 2014 related to transitioning to the DSM-5, the interim rule does not apply to claims that have been certified to the Board (such interim rule was adopted as a final rule on March 19, 2015).  Therefore, a remand is warranted for a supplemental opinion to determine how, if at all, the March 2014 examiner's opinion would change based upon consideration under the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's electronic record to the examiner who provided the March 2014 examination. If that examiner is no longer available, provide the Veteran's electronic file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
The March 2014 examiner, or other reviewing clinician, must answer the following questions:
Does the Veteran currently meet the DSM-IV criteria for a diagnosis of PTSD?

Does the Veteran currently meet the DSM-IV criteria for an acquired psychiatric disorder, other than PTSD?

 If the Veteran is diagnosed with PTSD in conformance with the DSM-IV, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current PTSD is etiologically related to his active duty service, including as a result of reported stressors or a fear of hostile military or terrorist activity, while performing various covert missions aboard the USS CONSTELLATION (CVA-64) or while in Da Nang for his service separation physical.  
 
 In responding to this question, the March 2014 VA examiner, or other reviewing clinician, is requested to comment on a July 2009 report, prepared by Alleghany Behavioral Health, containing, in part, a diagnosis of PTSD (Vietnam) and an October 2009 report, prepared by A. D., Ph. D., wherein he essentially diagnosed the Veteran with PTSD based on his reported experiences in Vietnam.

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD in conformance with the DSM-IV, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's acquired psychiatric disorder is etiologically related to his active duty service or any incident therein. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

